Citation Nr: 1602859	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mood disorder to include alcohol abuse.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee limitation of flexion.

3.  Entitlement to a disability rating in excess of 20 percent for right knee instability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction rests with the RO in Boston, Massachusetts.   

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in December 2015.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit evidence in support of his claims; no such evidence was submitted. 

The Board notes that claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Consequently, the Board has recharacterized the Veteran's claim as stated above.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right knee disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for right knee instability and limitation of flexion and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as a mood disorder and alcohol abuse, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated at his December 2015 Board hearing that a grant of service connection for a mood disorder would satisfy his psychiatric disability claim. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran seeks service connection for psychiatric disability.  He contends that his psychiatric disorder was incurred in and/or manifested during service and that service connection is therefore warranted.  

At the onset, the Board notes that there is medical opinion evidence that the Veteran's psychiatric disorder may have pre-existed service.  However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No psychiatric disability or symptoms were noted at entrance into service and the evidence does not clearly and unmistakably show that it was not aggravated by service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his mental health.  Therefore, the Board will consider the Veteran's claim on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The record shows that the Veteran has a current diagnosis of a mood disorder and alcohol abuse.  See August 2013VA Examination Report.  The Veteran's service treatment records (STRs) show that he was diagnosed with conduct disorder, continuous alcohol abuse, episodic drug abuse, and passive aggressive personality disorder in June 1986.  At that time, he reported a five month history of aggressive thoughts towards fellow service members and homicidal ideation.  

The Veteran testified that his psychiatric symptoms began in service and have continued to the present.  The Veteran is competent to report the onset and recurrence of his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds these reports to be credible.  Furthermore, in an August 2012 written statement, the Veteran's sister reported a change in his behavior during service.  The August 2013 VA examiner opined that the Veteran's psychiatric disorder pre-existed service.  

Although the evidence clearly and unmistakably shows that his acquired psychiatric disorder existed prior to service.  The evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his acquired psychiatric disorder both existed prior to service and was not aggravated by service, (and he currently suffers from a mood disorder), the criteria for service connection have been met.  

Additionally, the Board notes that VA treatment records include notations regarding a personality disorder.  However, a personality disorder is not a disability for VA compensation purposes.  38 C.F.R. § 4.9, 4.127 (2015); see Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003). 


ORDER

Service connection for an acquired psychiatric disability, diagnosed as a mood disorder and alcohol abuse, is granted.


REMAND

As to the Veteran's claim of entitlement to an evaluation in excess of 20 percent due to instability and 10 percent due to limitation of flexion of the right knee, based on the Veteran's testimony to the Board in December 2015, the claim for increased disability ratings for right knee disabilities, must be remanded for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran's representative explicitly raised a claim for TDIU in the December 2015 Board hearing.  The evidence suggests that he may be unemployable due, at least in part, to his service-connected disabilities, specifically his acquired psychiatric disorder.  In this decision, the Board grants service connection for a mood disorder.  The assignment of a disability rating for the Veteran's acquired psychiatric disorder may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, a decision on the Veteran's TDIU claim would, at this point, be premature.  Additionally, the TDIU claim is part and parcel of the issue of entitlement to increased disability ratings for the service-connected right knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Veteran testified at his December 2015 Board hearing that he was awaiting a Social Security Administration (SSA) administrative decision following his application for SSA benefits.  Where, as here, the evidence suggests that the Veteran may be receiving benefits from the SSA for his service-connected disabilities, VA must attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Finally, any additional VA treatment records dated since August 2013 should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of this claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

3.  Electronically associate any outstanding VA treatment records from the Bedford VA Medical Center (VAMC) and the Lynn Community Based Outpatient Clinic (CBOC) for the Veteran's right knee disabilities dated since August 2013 with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee disabilities, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected right knee disabilities.  The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   

The examiner must also acknowledge and discuss the Veteran's report of right knee instability.  Thereafter, the examiner must describe the severity of the right knee instability by describing it as either "slight," "moderate," or severe.

Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical. 

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling, communicating and concentrating.  

All findings and conclusions should be set forth in a legible report. 

6.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


